ICJ_094_LandMaritimeBoundary_CMR_NGA_1999-10-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON r. NIGERIA)

APPLICATION BY EQUATORIAL GUINEA
FOR PERMISSION TO INTERVENE

ORDER OF 21 OCTOBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

REQUETE DE LA GUINEE EQUATORIALE
A FIN D’INTERVENTION

ORDONNANCE DU 21 OCTOBRE 1999
Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Application to Intervene, Order of 21 October 1999,
LC J. Reports 1999, p. 1029

Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
requête à fin d'intervention, ordonnance du 21 octobre 1999,
C.J. Recueil 1999, p. 1029

 

Sales number
ISSN 0074-4441 N° de vente: 765

ISBN 92-1-070837-7

 

 

 
21 OCTOBER 1999

ORDER

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

APPLICATION BY EQUATORIAL GUINEA
FOR PERMISSION TO INTERVENE

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA)

REQUETE DE LA GUINEE EQUATORIALE
A FIN D’INTERVENTION

21 OCTOBRE 1999

ORDONNANCE
1999
21 October
General List
No. 94

1029

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

21 October 1999

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

APPLICATION BY EQUATORIAL GUINEA
FOR PERMISSION TO INTERVENE

ORDER

Present: President SCHWEBEL; Vice-President WWEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOIJMANS, REZEK; Judges ad hoc MBAYE,
AJBOLA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 48 and 62 of the Statute of the Court and to
Articles 81, 83, 84 and 85 of the Rules of Court,

Having regard to the Application filed by the Republic of Cameroon in
the Registry of the Court on 29 March 1994 instituting proceedings
against the Federal Republic of Nigeria in respect of a dispute described
as “relat[ing} essentially to the question of sovereignty over the Bakassi
Peninsula”, in which the Court was also requested “to determine the

4
1030 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

course of the maritime boundary between the two States beyond the line
fixed in 1975”,

Having regard to the Additional Application submitted by Cameroon
on 6 June 1994,

Having regard to the Order of 16 June 1994, whereby the Court indi-
cated that it had no objection to the Additional Application being treated
as an amendment to the initial Application and fixed the time-limits for
the filing of the Memorial of Cameroon and the Counter-Memorial of
Nigeria, respectively,

Having regard to the Memorial filed by Cameroon and the preliminary
objections submitted by Nigeria within the time-limits thus fixed,

Having regard to the Judgment of 11 June 1998, whereby the Court
ruled on the preliminary objections raised by Nigeria,

Having regard to the Order of 30 June 1998, whereby the Court fixed
a new time-limit for the filing of the Counter-Memorial of Nigeria, and
to the Order of 3 March 1999, whereby it extended that time-limit,

Having regard to the Counter-Memorial filed by Nigeria within the
time-limit thus extended,

Having regard to the Order of 30 June 1999, whereby the Court
decided inter alia that Cameroon should submit a Reply and Nigeria
should submit a Rejoinder, and fixed 4 April 2000 and 4 January 2001
respectively as the time-limits for the filing of those pleadings,

Makes the following Order:

1. Whereas, by a letter dated 27 June 1999, received in the Registry on
30 June 1999, the Prime Minister of the Republic of Equatorial Guinea
submitted to the Court an “Application . . . to intervene in the case con-
cerning the Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria) pursuant to Article 62 of the Statute of the Court
and Article 81 of the Rules of the Court”; and whereas that same letter
appointed H.E. Mr. Ricardo Mangue Obama N’Fube, Minister of State,
Secretary-General of the Presidency of the Government, as Agent;

2. Whereas, in the introduction to its Application, Equatorial Guinea
refers to the eighth preliminary objection raised by Nigeria in the case
concerning the Land and Maritime Boundary between Cameroon and
Nigeria (Cameroon v. Nigeria) and quotes as follows paragraph 116 of
the Judgment handed down by the Court on 11 June 1998 on the objec-
tions of Nigeria (1 C.J. Reports 1998, p. 324):

“The Court notes that the geographical location of the territories
of the other States bordering the Gulf of Guinea, and in particular
Equatorial Guinea and Sao Tome and Principe, demonstrates that it
is evident that the prolongation of the maritime boundary between
the Parties . . . will eventually run into maritime zones where the
rights and interests of Cameroon and Nigeria will overlap those of
1031 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

third States. It thus appears that rights and interests of third States
will become involved if the Court accedes to Cameroon’s request . . .
The Court cannot therefore, in the present case, give a decision on
the eighth preliminary objection as a preliminary matter. In order to
determine where a prolonged maritime boundary . . . would run,
where and to what extent it would meet possible claims of other
States, and how its judgment would affect the rights and interests of
these States, the Court would of necessity have to deal with the
merits of Cameroon’s request. At the same time, the Court cannot
rule out the possibility that the impact of the judgment required by
Cameroon on the rights and interests of third States could be
such that the Court would be prevented from rendering it in the
absence of these States, and that consequently Nigeria’s eighth
preliminary objection would have to be upheld at least in part.
Whether such third States would choose to exercise their rights to
intervene in these proceedings pursuant to the Statute remains to be
seen” (emphasis added):

and whereas Equatorial Guinea adds:

“It is in this context that Equatorial Guinea comes before the
Court. Equatorial Guinea wishes to be very clear that it has no
intention of intervening in those aspects of the proceedings that
relate to the land boundary between Cameroon and Nigeria, includ-
ing determination of sovereignty over the Bakassi Peninsula. It is
only the maritime boundary aspects of the case before the Court
with which Equatorial Guinea is concerned; and, as is explained
more fully below, it is the purpose of Equatorial Guinea’s interven-
tion to inform the Court of Equatorial Guinea’s legal rights and
interests so that these may remain unaffected as the Court proceeds
to address the question of the maritime boundary between Cam-
eroon and Nigeria, the parties to the case before it. Equatorial
Guinea does not seek to become a party to the case”;

3. Whereas, in its Application, Equatorial Guinea, referring to
Article 81, paragraph 2 (a), of the Rules of Court sets out inter alia in
these terms “the interest of a legal nature which [it] considers may be
affected by the decision in that case”:

“in accordance with its national law, Equatorial Guinea claims the
sovereign rights and jurisdiction which pertain to it under inter-
national law up to the median line between Equatorial Guinea and
Nigeria on the one hand, and between Equatorial Guinea and Cam-
eroon on the other hand. It is these legal rights and interests which
Equatorial Guinea seeks to protect ... Equatorial Guinea . . . wishes
to emphasize that it does not seek the Court’s determination of its
boundaries with Cameroon or Nigeria. Equatorial Guinea does wish
to protect its legal rights and interests, however, and that requires
1032 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

that any Cameroon-Nigeria maritime boundary that may be deter-
mined by the Court should not cross over the median line with
Equatorial Guinea. If the Court were to determine a Cameroon-
Nigeria maritime boundary that extended into Equatorial Guinea
waters, as defined by the median line, Equatorial Guinea’s rights and
interests would be prejudiced . . . It is the purpose of Equatorial
Guinea to present and to demonstrate its legal rights and interests to
the Court and, as appropriate, to state its views as to how the mari-
time boundary claims of Cameroon or Nigeria may or may not
affect the legal rights and interests of Equatorial Guinea”;

4. Whereas, in its Application, Equatorial Guinea, referring to
Article 81, paragraph 2 (6), of the Rules of Court, sets out “the precise
object of the intervention” as follows:

“First, generally, to protect the legal rights of the Republic of
Equatorial Guinea in the Gulf of Guinea by all legal means avail-
able, and in this regard, therefore, to make use of the procedure
established by Article 62 of the Statute of the Court.

Second, to inform the Court of the nature of the legal rights and
interests of Equatorial Guinea that could be affected by the Court’s
decision in the light of the maritime boundary claims advanced by
the Parties to the case before the Court”;

5. Whereas, in its Application, Equatorial Guinea, referring to Ar-
ticle 81, paragraph 2 (c), of the Rules of Court, expresses the following
opinion concerning the “basis of jurisdiction which is claimed to exist as
between [it] and the parties to the case”:

“The Republic of Equatorial Guinea does not seek to be a party
to the case before the Court. There is no basis for jurisdiction under
the Statute and Rules of the Court which arises out of the pre-exist-
ing understandings between Equatorial Guinea, Nigeria and Cam-
eroon. Equatorial Guinea has not made a declaration under Ar-
ticle 36 (2) of the Statute of the Court nor is there an agreement in
force among the three States which confers jurisdiction on the Court
in this regard. It would be open, of course, to the three countries
affirmatively to request the Court not only to determine the Cam-
eroon-Nigeria maritime boundary but also to determine Equatorial
Guinea’s maritime boundaries with these two States. However, Equa-
torial Guinea has made no such request and wishes to continue to
seek to determine its maritime boundaries with its neighbours
through negotiations.

Accordingly, Equatorial Guinea’s request to intervene is based
solely upon Article 62 of the Statute of the Court”:
1033 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

6. Whereas, in ending its Application, Equatorial Guinea formulates
the following conclusion:

“On the basis of the foregoing observations, Equatorial Guinea
respectfully requests permission to intervene in the present proceed-
ings between Cameroon and Nigeria for the object and purpose
specified herein, and to participate in those proceedings in accord-
ance with Article 85 of the Rules of the Court”;

7. Whereas, in accordance with Article 83, paragraph 1, of the Rules
of Court, the Deputy-Registrar, by letters dated 30 June 1999, transmit-
ted certified copies of the Application for permission to intervene to the
Government of Cameroon and the Government of Nigeria, which were
informed that the Court had fixed 16 August 1999 as the time-limit for
the submission of their written observations on that Application; and
whereas, in accordance with paragraph 2 of that same provision, the
Deputy-Registrar, on 30 June 1999, also transmitted a copy of the Appli-
cation to the Secretary-General of the United Nations;

8. Whereas Cameroon and Nigeria each submitted written observa-
tions within the time-limit thus fixed; and whereas the Registry transmit-
ted to each Party a copy of the other’s observations, as well as copies of
the observations of both Parties to Equatorial Guinea;

9. Whereas, in its written observations, Cameroon informs the Court
that it “has no objection in principle to [the intervention of Equatorial
Guinea], limited to the maritime boundary, which could allow the Court
to be better informed on the general background to the case and to deter-
mine more completely the dispute submitted to it”; whereas it adds,
referring to the Judgment handed down by the Court on 11 June 1998
(Preliminary Objections), that “the Court envisaged the possibility that
third States might intervene, amongst which was clearly the Republic of
Equatorial Guinea”; and whereas it considers that “the intervention of
Equatorial Guinea should allow the Court to decide on a delimitation of
the boundary which will be stable and final in relation to the States
involved”; and whereas, in those same written observations, Cameroon
moreover

“entirely reserves its position in relation to the validity and possible
consequences of the unilateral delimitation undertaken by Equa-
torial Guinea, whose claims, based solely on the principle of equi-
distance, do not take into account the special geographical features
of the area in dispute”;

10. Whereas, in its written observations, Nigeria notes that “Equa-
torial Guinea does not seek to intervene as a party in the proceedings”;
and whereas it adds the following:

“Whether or not Equatorial Guinea’s Application is accepted, it
will in Nigerta’s view make no difference to the legal position of
1034 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

Nigeria to the present proceedings, or to the jurisdiction of the
Court. On that basis, Nigeria leaves it to the Court to judge whether
and to what extent it is appropriate or useful to grant Equatorial
Guinea’s Application” ;

11. Whereas communications were subsequently addressed to the Reg-
istry by the Parties and by Equatorial Guinea, and whereas the Registry
transmitted copies of each of those communications to the other two
States; whereas Equatorial Guinea, by a letter dated 3 September 1999,
noted that neither Cameroon nor Nigeria “ha[d] objected in principle to
the intervention of Equatorial Guinea”; whereas Nigeria, by a letter
dated 13 September 1999, referred to certain passages in the written
observations of Cameroon and maintained that Cameroon “misrepre-
sent[ed] the position” of Equatorial Guinea, in that “[a]s Nigeria under-
stands the position, Equatorial Guinea did not seek to intervene as a
party, but as a third party”; whereas Cameroon, by a letter dated
11 October 1999, indicated that “it [did] not dispute the right of Equa-
torial Guinea to intervene as a non-party intervener” and expressed the
view that “it [was] not for Nigeria to take the place of Equatorial Guinea
in deciding on the latter’s entitlement to intervene”, it being for the Court
itself to determine the legal effects of such an intervention; and whereas
Equatorial Guinea, in a further communication, dated 11 October 1999,
observed that “there [could] be no question of the Court’s eventual Judg-
ment determining the maritime boundaries of Equatorial Guinea, whether
with Cameroon or Nigeria” and that it “[sought] the status of a non-
party intervener” ;

12. Whereas neither of the Parties objects to the Application by Equa-
torial Guinea for permission to intervene being granted;

13. Whereas, in the opinion of the Court, Equatorial Guinea has suf-
ficiently established that it has an interest of a legal nature which could
be affected by any judgment which the Court might hand down for the
purpose of determining the maritime boundary between Cameroon and
Nigeria;

14. Whereas, moreover, as a Chamber of the Court has already had
occasion to observe,

“[slo far as the object of [a State’s] intervention is ‘to inform the
Court of the nature of the legal rights [of that State] which are in
issue in the dispute’, it cannot be said that this object is not a proper
one: it seems indeed to accord with the function of intervention”
(Land, Island and Maritime Frontier Dispute (El Salvador! Hondu-
ras), Application by Nicaragua for Permission to Intervene, Judg-
ment of 13 September 1990, L. C.J. Reports 1990, p. 130, para. 90);

15. Whereas in addition, as the same Chamber pointed out,

“{lt . . . follows . . . from the juridical nature and from the pur-
poses of intervention that the existence of a valid link of jurisdiction
1035 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

between the would-be intervener and the parties is not a requirement
for the success of the application. On the contrary, the procedure of
intervention is to ensure that a State with possibly affected interests
may be permitted to intervene even though there is no jurisdictional
link and it therefore cannot become a party” (Z C.J. Reports 1990,
p. 135, para. 100);

16. Whereas, in view of the position of the Parties and the conclusions
which the Court itself has reached, the Court considers that there is
nothing to prevent the Application by Equatorial Guinea for permission
to intervene from being granted;

17. Whereas copies of the pleadings and documents annexed, as filed
in the case at present, have already been communicated to Equatorial
Guinea pursuant to Article 53, paragraph 1, of the Rules of Court; and
whereas a copy of the Reply of Cameroon and of the Rejoinder of
Nigeria, which the Court has directed them to submit pursuant to its
Order of 30 June 1999, will also be so communicated; whereas, in accord-
ance with the provisions of Article 85 of the Rules of Court, it is neces-
sary to fix time-limits for the filing, respectively, of a “written statement”
by Equatorial Guinea and of “written observations” by Cameroon and
by Nigeria on that statement; and whereas those time-limits must “so far
as possible, coincide with those already fixed for the pleadings in the
case”, in the present instance by the above-mentioned Order of 30 June
1999;

18. For these reasons,

THE Court,
Unanimously,

1. Decides that the Republic of Equatorial Guinea is permitted to
intervene in the case, pursuant to Article 62 of the Statute, to the extent,
in the manner and for the purposes set out in its Application for permis-
sion to intervene;

2. Fixes the following time-limits for the filing of the written statement
and the written observations referred to in Article 85, paragraph |, of the
Rules of Court:

4 April 2001 for the written statement of the Republic of Equatorial
Guinea;

4 July 2001 for the written observations of the Republic of Cameroon
and of the Federal Republic of Nigeria; and

3. Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of October, one thou-
sand nine hundred and ninety-nine, in four copies, one of which will be
placed in the archives of the Court and the others transmitted to the

10
1036 LAND AND MARITIME BOUNDARY (ORDER 21 X 99)

Government of the Republic of Equatorial Guinea, the Government of
the Republic of Cameroon and the Government of the Federal Republic

of Nigeria, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OsPINA,
Registrar.

11
